Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/15/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 18 at line 1, delete the second occurrence of “18.”.
In claim 18 at line 3, replace “an” with ---a first---.
In claim 18 at line 6, replace “an” with ---a second---.
In claim 20 at line 3, replace “a” with “the”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:

	An ophthalmic device comprising:
a first optical element comprising:
	a first alignment sidewall disposed about a first optic zone of the first
optical element;
	a blend zone disposed in the first alignment sidewall and shaped to
transition the first alignment sidewall from a ridge of the first alignment sidewall to a
surface of the first optic zone to form a pathway through the first alignment sidewall;
and
	a first conductive layer being optically transmissive disposed on the
surface of the first optic zone and extending through the pathway of the blend zone; and

a second optical element comprising:
	a second alignment sidewall disposed about a second optic zone of the
second optical element and shaped to cooperatively couple with the first alignment
sidewall to align a first optical axis of the first optical element with a second optical axis
of the second optical element.

Or
	A method of assembling an ophthalmic device comprising:

	aligning a blend zone disposed in an alignment sidewall of a first optical element shaped to transition the first alignment sidewall from a ridge of the first alignment sidewall to a surface of a first optic zone of the first optical element to form a pathway through the first alignment sidewall with a mating blend zone disposed in an alignment sidewall of a second optical element shaped to transition the second alignment sidewall from a ridge of the second alignment sidewall to a surface of a second optic zone of the second optical element; and
	cooperatively coupling the alignment sidewall of the first optical element with the alignment sidewall of the second optical element to align an optical axis of the first
optical element with an optical axis of the second optical element.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774